DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5-9, 17-19, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 requires the first and second protection surfaces have a shiny reflecting surface with a processing status according to at least one of DIN EN10088 of at least 2D and DIN EN10088 of at least 2R (emphasis added). It is unclear as to what each emphasized portions (e.g. 2D and 2R) of these processing statuses is intended to indicate. Furthermore based on the submitted evidence filed 3/29/2021 with Applicant’s Remarks, this evidence is directed to DIN EN 10088 of Stainless Steels, however no current claim actually requires ‘stainless steel’, rendering claim 2 indefinite as to whether the “at least one protection shield” is intended to comprise stainless steel, is intended to have an appearance of stainless steel, is intended to have a property or 
Claim 2 recites the limitations “the plural shield holding devices”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 has been amended to require “the at least one holding device comprises plural holding devices” (emphasis added), and dependent claim 7 has been amended to require “the at least one shield holding device comprises plural holding devices” (emphasis added), rendering the claims unclear as to whether the ‘plural holding devices’ are intended to be the same ‘holding devices’ or distinct ‘holding devices’.
Claim 7 recites the limitations “the at least one shield holding device” and "the plural shield holding devices".  There is insufficient antecedent basis for these limitations in the claim.
Claim 7 has been amended to require “at least one shield holding device” (emphasis added), and then also require “plural shield holding devices” (emphasis added), rendering the claim unclear as to how many ‘shield holding devices’ is/are intended to be present.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 25 and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 25 is dependent on claim 17; claim 17 requires a coating thickness of 300-800 nm, with claim 25 broadening this limitation by requiring a thickness of at least 500 nm, which includes thicknesses above 800 nm. Claim 26 is dependent on claim 20; claim 20 requires a coating thickness of 300-800 nm, with claim 26 broadening this limitation by requiring a thickness of at least 500 nm, which includes thicknesses above 800 nm. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kouyama et al (US Patent No. 6,878,249) in view of Fujii (JP No. 2015000994).

With respect to claim 1, Kouyama discloses in fig. 5 a coating chamber [234] for performing a vacuum assisted coating process such as sputter deposition (abstract; col. 2, lines 25-47), wherein fig. 5 depicts a chamber wall [234] with metal rings (i.e. heat shield) [274],[276],[278],[280],[282] arranged on the chamber wall [234], the heat shield [274],[276],[278],[280],[282] capable of exchanging a predeterminable amount of thermal radiation between the heat shield [274],[276],[278],[280],[282] and chamber wall, wherein the heat shield [274],[276],[278],[280],[282] comprises a radiating shield [282] directly adjacent to an inner side of the chamber wall [234] (col. 6, lines 60-67; col. 7, lines 1-19; claim 1). Fig. 5 also depicts the radiating shield [282] has a first radiation surface (i.e. outer surface) directed towards the chamber wall [234] with a first predeterminable heat exchange coefficient and a second radiation surface (i.e. inner surface) directed away from the chamber wall [234] with a second predeterminable heat exchange coefficient. Kouyama further depicts in fig. 5 a dielectric ring (i.e. shield holder) [271] arranged at the chamber wall [234], the shield holder [271] having at least one holding device configured as a groove fully capable of mounting and demounting the radiating shield [282] directly adjacent the inner side of the chamber wall [234] (col. 6, lines 60-67), thus the groove for the mounting holds or clamps the radiating shield [282] against gravity as shown in figs. 1 and 5. In addition it has been held that if it is considered desirable for any reason to obtain access to a shield mounted on a shield holder in a coating chamber for sputter deposition, it would be obvious to make each 
However Kouyama is limited in that the first predeterminable heat exchange coefficient being greater than the second predeterminable heat exchange coefficient is not suggested.
Fujii teaches in fig. 1 a coating chamber [1] for vacuum-assisted coating processing such as sputter deposition, the coating chamber [1] comprising a chamber wall that is temperature-controllable for cooling, an anti-adhesion plate (i.e. heat shield) [5] arranged on the chamber wall via [I1],[I2] of the coating chamber [1] capable of exchanging a predeterminable amount of thermal radiation between the heat shield [5] and chamber wall, wherein the heat shield [5] comprises plates (i.e. shields) [51]-[53] directly adjacent to an inner side of the chamber wall, and wherein the radiating shield [51]-[53] has a first radiation surface [8] directed towards the chamber wall with a first predeterminable heat exchange coefficient and a second radiation surface directed away from the temperature-controllable wall with a second predeterminable heat exchange coefficient (abstract; para 0013-0014, 0017, and 0019-0020). Fujii further teaches the first radiation surface [8] has a higher heat emissivity (i.e. heat exchange coefficient) than the second radiation surface in order to efficiently direct heat rays toward the chamber wall in order to prevent high temperature on the heat shield (abstract; para 0020).

With respect to claim 2, modified Kouyama further depicts in fig. 5 the heat shield [274],[276],[278],[280],[282] comprises at least one protection shield [274],[276],[278],[280] having a first protection surface directed towards the chamber wall [234] and a second protection surface directed away from the chamber wall [234], wherein the at least one protection shield [274],[276],[278],[280] is capable of being mounted and demounted in the shield holder [271] on a second radiation surface side of the radiating shield [282] (col. 6, lines 60-64). Modified Kouyama also discloses the first and second protection surfaces are metal or metallic (col. 3, lines 1-11; col. 6, lines 60-64), and thus considered to be a shiny reflecting surface, which is then considered to be sufficient with a process status according to at least one of DIN EN10088 of at least 2D and DIN EN10088 of at least 2R.
With respect to claim 3, Fujii further discloses the first radiation surface [8] is applied via thermal spraying, anodic oxidation, or plating (para 0020 and 0028), which would be expected to leave the first radiation surface [8] with some finite roughness.
With respect to claims 4 and 11, Fujii further discloses the first radiation surface [8] has a surface coating of alumina, Ti, TiAlN, or Ni (para 0020 and 0028), which are expected to have a high first heat exchange coefficient in a range of at least one of 0.1-1.0, 0.5-0.95, 0.7-0.9, or about 0.85, compared to a black heat exchange sch=1.0, as evidenced by para 0066-0067 of Applicant’s published Specification (US 2018/0265968).
With respect to claims 7 and 19, modified Kouyama further depicts in fig. 5 up to three radiation shields [276],[278],[280] between the radiating shield [282] and the at least one protection shield [274], wherein the three radiation shields [276],[278],[280] are fully capable of being mounted and unmounted to the shield holder [271] via holding devices configured as grooves (col. 6, lines 60-64), thus each groove for the mounting holds or clamps the three radiation shields [276],[278],[280] against gravity as shown in figs. 1 and 5.
With respect to claim 8, modified Kouyama further depicts in fig. 5 at least one of the one or more radiation shields, the radiating shield, and the at least one of the protection shield comprises an assembly area (shown in figs. 5 and 9(a)-(b)) capable of being fixed to the holding device of the shield holder [271] at the chamber wall [234] (col. 6, lines 60-67; col. 7, lines 1-19; col. 9, lines 13-67).
With respect to claim 9, modified Kouyama further depicts in fig. 5 the heat shield [274],[276],[278],[280],[282] being geometrically designed in identical manners, such that shields [274],[276],[278],[280],[282] are interchangeable in any holding device configured as a groove of the shield holder [271] (col. 6, lines 60-67; col. 7, lines 1-19), and thus fully capable of being flexibly adjustable to provide different characteristics of heat exchange between the chamber wall [234] and heat shield [274],[276],[278],[280],[282] by simply removing one or more shields [274],[276],[278],[280],[282]. Modified Kouyama also discloses that the shield holder 
With respect to claims 10 and 23, Fujii further discloses the coating chamber comprises a jacket (i.e. double-walled design chamber wall) such that a thermosetting fluid of water is circulable inside the chamber wall (para 0013).
With respect to claim 22, the combination of references Kouyama and Fujii also teaches the heat shield [274],[276],[278],[280],[282] is fully capable of being a retrofit part (Kouyama, col. 3, lines 1-11 and col. 6-7; Fujii, abstract; para 0008 and 0017).
Claims 5-6, 12, 17-18, 20-21, and 25-26 rejected under 35 U.S.C. 103 as being unpatentable over Kouyama et al (US Patent No. 6,878,249) and Fujii (JP No. 2015000994) as applied to claims 1 and 2 above, and further in view of Chu et al (US Patent No. 6,120,660).
With respect to claims 5, 12, 17-18, 20-21, and 25-26, the combination of references Kouyama and Fujii is cited as discussed for claims 1 and 2. Fujii further discloses in fig. 1 the chamber coating [7] is deposited by plating (i.e. PVD) and comprises TiAlN (i.e. AlxTiyN) (para 0026-0028), the inner side of the chamber wall has a heat absorption layer (i.e. chamber coating) [7] that covers the chamber wall (para 0020 and 0026-0028), and the first radiation surface [8] comprises a coating that covers the first radiation surface [8] (para 0020 and 0026-0028).
However the combination of references is limited in that while the surface coating and chamber coating are similar materials and thicknesses (fig. 1; para 0020 and 0028), a particular thickness for the surface coating and chamber coating is not suggested.
m (500 nm) (col. 7, lines 5-22).
It would have been obvious to one of ordinary skill to use the thickness of 500 nm taught by Chu as the thickness for both the chamber coating and surface coating of the combination of references to gain the advantage of being resistant to temperature (i.e. heat) influences. In addition it would have been obvious to one of ordinary skill in the art to use the thickness of 500 nm taught by Chu as the thickness for both the chamber coating and surface coating of the combination of references since the combination of references fails to specify a particular thickness for each, and one of ordinary skill would have a reasonable expectation for success in making the modification since Chu shows that the coating of 500 nm is usable in any plasma bombardment chamber, which is applicable to sputter bombardment of Fujii.
With respect to claim 6, modified Kouyama further depicts in fig. 5 that the heat shield [274].[276],[278],[280],[282] is fully capable of being mounted with only the radiating shield [282] (col. 6, lines 60-64), and then coat the radiating shield [282] as taught by Fujii (fig. 1; para 0020). The claim requirement of ‘mounting only the radiating shield when applying low temperature coatings in a range of less than or equal to 250oC’ relates to the intended functioning of the claimed heat shield, with the heat .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kouyama et al (US Patent No. 6,878,249) and Fujii (JP No. 2015000994) as applied to claim 3 above, and further in view of Kim et al (US 2004/0206804).
With respect to claim 16, the combination of references Kouyama and Fujii is cited as discussed for claim 3. However the combination of references is limited in that a particular roughness of either the first and second radiation surfaces of the heat shield is not suggested.
Kim teaches in figs. 1-2 a coil or shield [26] attached to a chamber wall [14] in a coating chamber (abstract; 0002 and 0032), wherein a surface [104] of the coil or shield [26] is textured (i.e. roughened) with microstructures [132] via bead (i.e. grit) blasting (fig. 9; para 0053), with the bead blasting yielding a surface roughness of 150-350 microinches (3.81-8.89 m) (para 0060). Kim cites the advantage of the roughening with bead blasting as enhancing particle trapping (para 0006).
It would have been obvious to one of ordinary skill in the art to roughen with bead blasting as taught by Kim the first and/or second radiation surfaces of the heat shield of the combination of references to gain the advantage of enhancing particle trapping.

Response to Arguments
Applicant’s Remarks on p. 10-25 filed 3/29/2021 are addressed below.

112 Rejections
On p. 12, Applicant argues that based upon the submitted evidence with the presently filed Applicant’s Remarks, one of ordinary skill would understand the industry standards of “DIN EN10088” ‘of at least 2D or 2R’ as required by claim 2.
The Examiner disagrees since while 135 pages of the evidence do define that “DIN EN10088” is a known industry standard for stainless steel, neither the evidence nor Applicant has provided a clear connection as to how ‘at least 2D’ or ‘at least 2R’ further defines this industry standard processing status of DIN EN10088. In addition the evidence cited by Applicant is specifically for ‘stainless steel’, to which claim 2 (and by extension all other claims) do not specifically require ‘stainless steel’, thereby rendering at least claim 2 further indefinite as to how or if ‘stainless steel’ is intended to be required by claim 2 or any other claim. Examiner further notes that Applicant’s Specification was filed provisionally on 1/15/2015 and thus is based on the industry standard (as provided in these Applicant’s Remarks) published December 2014.
Claim 9 has been amended; these 1st and 2nd paragraph rejections are withdrawn.
Applicant’s arguments on p. 12-13 in view of the evidence submitted with the presently filed Applicant’s Remarks regarding limitations of claims 11 and 16 for ‘known industry standards’ of Ra and Rz are persuasive. These 2nd paragraph rejections are withdrawn.
On p. 13-14, Applicant argues that claims 25 and 26 further define the coating thickness from respective claims 17 and 20, which the Examiner disagrees with for the reasoning given above in the rejection and during the Interview dated 11/10/2020. These 4th paragraph rejections are maintained.

103 Rejections
On p. 16-18, Applicant argues that ring 282 of Kouyama is not a “radiation shield” as required by claim 1.
The Examiner disagrees since claim 1 does not require a “radiation shield” nor “a radiation shield arranged on a chamber”; claim 7 requires plural “radiation shields”. Furthermore Applicant's arguments are directed to the intended use of the claimed structure, whereas a recitation of the intended use of the claimed invention must result in a structural difference
Applicant’s arguments on p. 18 with respect to claim 1 have been considered but are moot in view of the new grounds of rejection due to the new claim limitations “at least one holding device configured as a groove to removably clamp the radiating shield” which have been addressed in the rejections above.
All other arguments on p. 18-21 are directed towards the subject matter addressed in the 103 Rejections above and therefore have been addressed accordingly.
On p. 20, Applicant argues that Kouyama, Fujii, and Chu are all structurally different, this no motivation to combine.
The Examiner disagrees since Kouyama and Fujii are structurally similar, and all references are directed to plasma deposition. Fujii teaches the surface coating with a thickness, but does not specify a particular thickness; Chu is cited for teaching a particular thickness.
	All other arguments on p. 21-23 are directed towards the subject matter addressed in the 103 Rejections above and therefore have been addressed accordingly.

Request for Rejoinder
The request is noted.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 9,181,619 is relevant for teaching an RF stainless .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794